Exhibit 10.48

EXECUTION VESION

FIRST AMENDMENT TO LOAN AGREEMENT

FIRST AMENDMENT TO LOAN AGREEMENT (this “First Amendment”), dated as of
January 16, 2014, among US Airways, Inc., a Delaware corporation (the
“Borrower”), US Airways Group. Inc. (“Group”), American Airlines, Inc., a
Delaware corporation (“AAI”), American Airlines Group Inc. (f/k/a AMR
Corporation), a Delaware corporation (“AAG’’), the direct and indirect
Subsidiaries of Group and certain other affiliates of the Borrower party hereto
(together with AAI and AAG the “Other Loan Parties”, and each individually an
“Other Loan Party”) and Citicorp North America, Inc., as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Loan Agreement referred to below
(as amended by this First Amendment).

W I T N E S S E T H:

WHEREAS, the Borrower, Group, AAI, AAG. the Lenders, the Administrative Agent
and certain other parties thereto are parties to a $1,600,000,000 Loan
Agreement, dated as of May 23, 2013 (as supplemented by the Joinder to Loan
Agreement, dated as of December 9, 2013 and executed by AAI and AAG, and as
otherwise amended, modified or supplemented and in effect on the date hereof,
the “Loan Agreement”);

WHEREAS, the Borrower has requested to amend certain terms of the Loan Agreement
as hereinafter set forth; and

WHEREAS, with respect to the Lenders holding any Loans existing or outstanding
immediately prior to the First Amendment Effective Date under the Loan Agreement
(such Loans, the “Existing Loans”) whose executed counterpart of the consent to
this First Amendment has not been received by the Administrative Agent on or
prior to a deadline (the “Non-Consenting Lenders”; the Lenders that are not the
Non-Consenting Lenders are hereinafter referred to as the “Consenting Lenders”)
as announced by the Administrative Agent to the Lenders (the “Consent
Deadline”), the Borrower hereby requires, pursuant to, and subject to the
limitations in, Section 9.1(c) (Non-Consenting Lenders) of the Loan Agreement,
that each such Non-Consenting Lender assign and delegate all of its interests,
rights and obligations under the Loan Agreement and each of the other Loan
Documents, including, without limitation, such Non-Consenting Lender’s Existing
Loans, to Citicorp North America, Inc. or other designee of the Administrative
Agent (a “Fronting Lender”) that has agreed to assume such interests, rights and
obligations;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE—Loan Agreement Amendments. Subject to the satisfaction of the
conditions set forth in Section Two hereof, from and after January 16, 2014 (the
“First Amendment Effective Date”):

First Amendment to Loan Agreement



--------------------------------------------------------------------------------

(1) New Definitions. The following definitions are added to Section 1.1 of the
Loan Agreement in the appropriate alphabetical order:

“First Amendment” shall mean the First Amendment to Loan Agreement, dated as of
the First Amendment Effective Date, among the Borrower, Group, American
Airlines, Inc., a Delaware corporation, American Airlines Group Inc. (f/k/a AMR
Corporation), a Delaware corporation, the direct and indirect Subsidiaries of
Group and certain other affiliates of the Borrower party thereto and the
Administrative Agent.

“First Amendment Effective Date” shall mean January 16, 2014.

(2) Applicable Margin. The definition of “Applicable Margin” in Section 1.1 of
the Loan Agreement is hereby deleted in its entirety and replaced by the
following:

“Applicable Margin” means, for any Loan, a percentage per annum equal to:

 

     Tranche B1
Term     Tranche B1
Term     Tranche B2
Term     Tranche B2
Term        Loans     Loans     Loans     Loans        (LIBOR)     (Index Rate)
    (LIBOR)     (Index Rate)  

On any day prior to the consummation of the Merger

     3.25 %      2.25 %      2.50 %      1.50 % 

On any day prior to the First Amendment Effective Date but after the
consummation of the Merger

     3.00 %      2.00 %      2.25 %      1.25 % 

On any day on or after the First Amendment Effective Date

     2.75 %      1.75 %      2.25 %      1.25 % 

(3) LIBOR. The definition of “LIBOR” in Section 1.1 of the Loan Agreement is
hereby amended by replacing the term “1.00%” where such term is referenced with
“(i) prior to the First Amendment Effective Date, 1.00% and (ii) from and after
the First Amendment Effective Date, (x) in case of the Tranche B1 Term Loans and
the Tranche B2 Term Loans, 0.75% and (y) in case of any Extended Term Loans and
Incremental Term Loans, as set forth in a Permitted Amendment or Incremental
Amendment, as applicable”.

(4) New Soft Call Period. Section 2.5(d) is amended by replacing the words “In
the event that, on or prior to the date that is six months after the Closing
Date, there shall

 

First Amendment to Loan Agreement

- 2 -



--------------------------------------------------------------------------------

occur any Repricing Event” with the words “In the event that, on or prior to the
date that is six months after the First Amendment Effective Date, there shall
occur any Repricing Event”.

(5) Cash Equivalents. The definition of “Cash Equivalents” is amended by
replacing the words “cash and/or investments described in clauses (i), (ii),
(iv), (v), (viii) or (ix) above” appearing in the proviso thereof with the words
“cash and/or investments described in clauses (i), (ii), (iv), (v), (vi),
(viii) or (ix) above”.

(6) Incremental Term Loans. Section 2.14(a)(viii) is amended by replacing the
term “that exceeds 1.0% or 1.0%, respectively” with the term “that exceeds,
(x) prior to the First Amendment Effective Date, 1.00% or 1.00%, respectively
and (y) from and after the First Amendment Effective Date, 0.75% or 0.75%,
respectively”.

SECTION TWO—Conditions to Effectiveness. This First Amendment shall become
effective on the date on or after January 16, 2014 (the “First Amendment
Effective Date”) when each of the following conditions specified below shall
have been satisfied:

(1) the Administrative Agent shall have received a signed counterpart hereof
(whether the same or different counterparts) from each of the Borrower, Group
and the Other Loan Parties;

(2) the Administrative Agent shall have received from the Consenting Lenders
constituting the requisite Lenders under the Loan Agreement signed copies of the
consent form attached hereto as Exhibit A (the “Consents”), on which each such
Consenting Lender shall have elected either “Option A” or “Option B”, and shall
have delivered (including by way of facsimile transmission or electronic .pdf
copy) the same to Milbank, Tweed, Hadley & McCloy LLP, One Chase Manhattan
Plaza, New York, NY 10005, attention: Niels Jensen (facsimile number
(212) 822-5081; email: NJensen@milbank.com);

(3) a good standing certificate from the state of its incorporation or
organization, dated as of a recent date, for the Borrower, Group and each Other
Loan Party;

(4) the Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary (or similar officer), of such entity dated the date
hereof and certifying as to the incumbency and specimen signature of each
officer of each of the Borrower, Group and each Other Loan Party executing this
First Amendment or any other document delivered by it in connection herewith
(such certificate to contain a certification by another officer of that entity
as to the incumbency and signature of the officer signing the certificate
referred to in this clause (3));

(5) the Borrower shall have paid to the Administrative Agent for the benefit of
itself and the Consenting Lenders the then-unpaid balance of all accrued and
unpaid fees due, owing and payable (including any fees agreed to in connection
with this First Amendment) and the reasonable attorneys’ fees of Milbank, Tweed,
Hadley & McCloy LLP) for which invoices have been presented not later than
January 15, 2014;

(6) the Administrative Agent shall have received an Officer’s Certificate
certifying (A) as to the truth in all material respects of the representations
and warranties set

 

First Amendment to Loan Agreement

- 3 -



--------------------------------------------------------------------------------

forth in the Loan Agreement and the other Loan Documents, (other than the
representations and warranties set forth in Sections 4.4 (No Material Adverse
Change; No Defaults) and 4.6 (Litigation) of the Loan Agreement) and made by it
as though made on the date hereof, except to the extent that any such
representation or warranty relates to a specified date, in which case as of such
date (provided, that any representation or warranty that is qualified by
materiality (it being understood that any representation or warranty that
excludes circumstances that would not result in a “Material Adverse Change” or
“Material Adverse Effect” shall not be considered (for purposes of this proviso)
to be qualified by materiality) shall be true and correct in all respects as of
the applicable date, before and after giving effect to the First Amendment) and
(B) as to the absence of any event occurring and continuing, or resulting from
the First Amendment on, the First Amendment Effective Date, that constitutes a
Default or an Event of Default; provided that with respect to any representation
or warranty referencing Holdings and made as of a specified date that is prior
to December 9, 2013, such reference to Holdings shall be deemed to mean US
Airways Group, Inc. and not American Airlines Group Inc.; and

(7) all interest accrued on the Loans but not yet paid by the Borrower to the
Administrative Agent as of the First Amendment Effective Date shall have been
paid in full.

SECTION THREE—No Default; Representations and Warranties. (a) In order to induce
the Consenting Lenders to consent to, and the Administrative Agent to enter
into, this First Amendment, the Borrower represents and warrants to each of the
Consenting Lenders and the Administrative Agent that on and as of the date
hereof after giving effect to this First Amendment, (i) no Default or Event of
Default has occurred and is continuing or would result from giving effect to the
First Amendment and (ii) the representations and warranties contained in the
Loan Agreement and the other Loan Documents, (other than the representations and
warranties set forth in Sections 4.4 (No Material Adverse Change; No Defaults)
and 4.6 (Litigation) of the Loan Agreement), are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on and as of the date hereof except to the extent that such representations and
warranties expressly relate to an earlier date and in such case as of such date;
provided that any representation or warranty that is qualified by materiality
(it being understood that any representation or warranty that excludes
circumstances that would not result in a “Material Adverse Change” or “Material
Adverse Effect” shall not be considered (for purposes of this proviso) to be
qualified by materiality) are true and correct in all respects, as though made
on and as of the applicable date, before and after giving effect to the First
Amendment; provided that with respect to any representation or warranty
referencing Holdings and made as of a specified date that is prior to
December 9, 2013, such reference to Holdings shall be deemed to mean US Airways
Group, Inc. and not American Airlines Group Inc.

(b) The Borrower, Group and each Other Loan Party hereby confirm that all of
their obligations under the Loan Agreement are and shall continue to be, in full
force and effect. The parties hereto confirm and agree that the terms
“Obligations” and “Guarantee” as used in the Loan Agreement, shall include all
obligations of the Borrower and each Guarantor as amended by this First
Amendment.

SECTION FOUR—Reference to and Effect on the Loan Agreement. On and after the
effectiveness of this First Amendment, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof or words of like import referring to the
Loan Agreement,

 

First Amendment to Loan Agreement

- 4 -



--------------------------------------------------------------------------------

shall mean and be a reference to the Loan Agreement, as amended by this First
Amendment. The Loan Agreement and each of the other Loan Documents, as
specifically amended by this First Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
This First Amendment shall be deemed to be a “Loan Document” for all purposes of
the Loan Agreement and the other Loan Documents. The execution, delivery and
effectiveness of this First Amendment shall not, except as expressly provided
herein, operate as an amendment or waiver of any right, power or remedy of any
Lender or any Agent under any of the Loan Documents, nor constitute an amendment
or waiver of any provision of any of the Loan Documents.

SECTION FIVE—Execution in Counterparts. This First Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. The execution and delivery of a counterpart
to this First Amendment by each Consenting Lender shall be irrevocable and shall
be binding upon such Consenting Lender’s successors, permitted transferees and
permitted assigns. This First Amendment shall become effective as set forth in
Section Two, and from and after the First Amendment Effective Date shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted transferees and permitted assigns. Delivery of an executed
counterpart of a signature page of this First Amendment by facsimile or
electronic .pdf copy shall be effective as delivery of a manually executed
counterpart of this First Amendment.

SECTION SIX—Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION SEVEN. The provisions set forth in Sections 9.3 (Costs and Expenses),
9.4 (Indemnities), 9.10 (Submission to Jurisdiction; Service of Process), 9.11
(Waiver of Jury Trial). 9.12 (Waiver of Consequential Damages, Etc.), 9.14
(Section Titles), 9.16 (Severability), 9.21 (PATRIOT Act Notice) and 9.22 (No
Fiduciary Duty) of the Loan Agreement are hereby incorporated mutatis mutandis
herein by reference thereto as fully and to the same extent as if set forth
herein.

SECTION EIGHT—Replacement of Non-Consenting Lenders; Assignments of Certain
Lenders. Subject to the satisfaction of the conditions set forth in Section Two
and effective as of the First Amendment Effective Date:

(a) each Non-Consenting Lender shall, pursuant to Section 9.1(c) of the Loan
Agreement, be replaced and all of its Existing Loans and other interests, rights
and obligations under the Loan Agreement shall be transferred and assigned to a
New Lender or New Lenders (as allocated by the Administrative Agent), in each
case upon the execution and delivery by the Fronting Lender of this First
Amendment and the receipt by such Non-Consenting Lender of an amount equal to
all principal, interest, and fees outstanding as of such date, whether received
directly from such Fronting Lender or from the Administrative Agent making such
payment on such Fronting Lender’s behalf, such that immediately after giving
effect to this First Amendment on the First Amendment Effective Date, such
Non-Consenting Lender’s Loans and other

 

First Amendment to Loan Agreement

- 5 -



--------------------------------------------------------------------------------

interests, rights and obligations under the Loan Agreement will be held by the
Fronting Lender; and

(b) each Consenting Lender who elects Option B of the Consent (each such Lender
a “Cash Roll Lender”), shall on or prior to the First Amendment Effective Date
and upon execution and delivery of its Consent (i) be deemed to have assigned
its Loans to the Fronting Lender pursuant to the terms hereof (the “First-Step
Assignment”), (ii) receive an amount equal to the outstanding principal amount
of, and accrued and unpaid interest on, such Loans and (iii) commit (or have
such other Eligible Assignees as such Cash Roll Lender may designate commit) to
purchase Loans from the Fronting Lender in a principal amount to be determined
by the Administrative Agent up to the amount of the original Loans such Cash
Roll Lender assigned pursuant to the First-Step Assignment (or such greater
amount as may be agreed between such Cash Roll Lender and the Administrative
Agent).

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

First Amendment to Loan Agreement

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year above written.

 

US AIRWAYS, INC. By:  

/s/ Thomas T. Weir

  Name: Thomas T. Weir   Title: Vice President and Treasurer US AIRWAYS GROUP,
INC. By:  

/s/ Thomas T. Weir

  Name: Thomas T. Weir   Title: Vice President and Treasurer AMERICAN AIRLINES,
INC. By:  

/s/ Thomas T. Weir

  Name: Thomas T. Weir   Title: Vice President and Treasurer AMERICAN AIRLINES
GROUP INC. By:  

/s/ Thomas T. Weir

  Name: Thomas T. Weir   Title: Vice President and Treasurer MATERIAL SERVICES
COMPANY, INC. By:  

/s/ Caroline B. Ray

  Name: Caroline B. Ray   Title: Corporate Secretary

 

First Amendment to Loan Agreement

 



--------------------------------------------------------------------------------

PSA AIRLINES, INC. By:  

/s/ Caroline B. Ray

  Name: Caroline B. Ray   Title: Corporate Secretary PIEDMONT AIRLINES, INC. By:
 

/s/ Caroline B. Ray

  Name: Caroline B. Ray   Title: Corporate Secretary

 

First Amendment to Loan Agreement

 



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA INC.,

as Administrative Agent and Fronting Lender

By:

 

/s/ Matthew Burke

  Name: Matthew Burke   Title: Vice President

 

First Amendment to Loan Agreement

 



--------------------------------------------------------------------------------

EXECUTION VESION

EXHIBIT A

Lender Consent to First Amendment to Loan Agreement

This Lender Consent (“Lender Consent”) to First Amendment to Loan Agreement (the
“Amendment”) to that certain Loan Agreement, dated as of May 23, 2013 (as
supplemented by the Joinder to Loan Agreement, dated as of December 9, 2013 and
executed by American Airlines, Inc., a Delaware corporation (“AAI”) and American
Airlines Group Inc. (f/k/a AMR Corporation), a Delaware corporation (“AAG”), and
as otherwise amended, modified or supplemented and in effect on the date hereof,
the “Loan Agreement”), among US Airways, Inc., a Delaware corporation (the
“Borrower”), US Airways Group, Inc. (“Group”), AAI, AAG, the Lenders party
thereto, Citicorp North America, Inc. as administrative agent and collateral
agent (the “Administrative Agent”) and certain other parties thereto.
Capitalized terms used but not defined in this Lender Consent have the meanings
assigned to such terms in the Loan Agreement (as amended by the Amendment).

The undersigned hereby irrevocably and unconditionally agrees to the following
(check only ONE option):

Option A: Cashless

 

¨ to approve the Amendment and have your Loans automatically be subject to the
amended terms described in the Amendment.

Option B: Cash Roll

 

¨ to approve the Amendment and to (i) assign your Loans to Citicorp North
America, Inc. (the “Fronting Lender”) pursuant to the terms of the Amendment
(the “First-Step Assignment”), (ii) receive an amount equal to the outstanding
principal amount of, and accrued and unpaid interest on, such Loans and
(iii) commit (or have such other Eligible Assignees as you may designate commit)
to purchase Loans from the Fronting Lender (the “Second-Step Assignment”) in a
principal amount to be determined by the Administrative Agent up to the amount
of the original Loans you assigned pursuant to the First-Step Assignment (or
such greater amount as may be agreed between you and the Administrative Agent).

IN WITNESS WHEREOF, the undersigned has caused this Lender Consent to be
executed and delivered by a duly authorized signatory as of the      of January,
2014.

 

 

(insert name of the legal entity)

by  

 

  Name:     Title:  

For any Institution requiring a second signature line:

by  

 

  Name:     Title:  

Name of Fund Manager (if applicable):                                     

First Amendment to Loan Agreement